DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/002057 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,111,404. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2016/0194824).
Ohashi et al. discloses: 
1. A printing method (see Abstract; [0094]-[0112]) for printing a printing medium to produce a printed item, the method comprising: 
a non-white ink application step (first ink, non-white or white, [0041]-[0060]) of applying an aqueous non-white ink composition containing a non-white coloring material onto the printing medium ([0050]-[0055]), the printing medium is not absorbent or poorly absorbent ((polyester; synthetic fiber, which is poorly absorbent material; [0013]; [0030]), and 
a white ink application step (second ink, non-white or white, [0041]-[0060]) of applying an aqueous white ink composition containing a white coloring material ([0047]-[0048]) onto the non-white ink composition on the printing medium to form a superimposed region, 
wherein the non-white ink composition and the white ink composition each have an organic solvent content limited to 15% or less relative to the total mass of the corresponding ink composition (7.5% to 22.5%; [0070]), and 
the mass ratio of the white ink composition to the non- white ink composition in the superimposed region is 1.5 or more in a portion to which the non-white ink composition is applied in an amount largest in the superimposed region ([0101]-[0109]; see Examples).	
Given that the Ohashi et al. reference discloses a range of organic solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary 

2. The printing method according to claim 1, wherein the non-white ink application step and the white ink application step are each performed by ejecting the corresponding ink composition from an ink jet head ([0095]).
3. The printing method according to claim 1, wherein the non-white ink application step and the white ink application step are each performed by ejecting the corresponding ink composition from an ink jet line head ([0026]-[0027]) having a 
4. The printing method according to claim 3, wherein the non-white ink application step and the white ink application step may be performed on the printing medium fed at a speed of 15 m/min or more (high recording speed; .[0027])
5. The printing method according to claim 1, further comprising a post-application drying step of heating the printing medium with an infrared heater after the white ink application step ([0110]-[0112]).
6. The printing method according to claim 1, wherein the superimposed region is formed by applying the non- white ink composition and the white ink composition at a total rate of 30 mg/inch2 or less (10 to 30 mg/inch2; [0108]).
8. The printing method according to claim 1, wherein the white ink composition contains a wax in a proportion of 2% or less relative to the total mass of the white ink composition (0% is less than 2%; see Examples).
9. The printing method according to claim 1, wherein the non-white ink composition contains a urethane resin (see Abstract; [0010]; [0039]).
10. The printing method according to claim 1, further comprising a treatment liquid ([0038]) application step of applying a treatment liquid containing a flocculant onto the printing medium (reaction liquid; see Abstract; [0010]; [0023]; [0031]-[0033]).
11. The printing method according to claim 1, wherein the organic solvent content of each of the non-white ink composition and the white ink composition is 1% to 10% relative to the total mass of the corresponding ink composition (7.5% to 22.5%; [0070]).

14. The printing method according to claim 1, wherein the white coloring material is an inorganic oxide pigment ([0045]-[0050]).
15. The printing method according to claim 1, wherein the printing method is performed by using a printing apparatus including a control unit operable to control the amounts of the non-white ink composition and the white ink composition to be applied for printing (figure; [0025]).
Ohashi et al. explicitly did not discloses: 
13. The printing method according to claim 1, wherein the printing medium has a thickness of 5 µm to 70 µm.
With respect to claim 13, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the printing medium has a thickness of 5 µm to 70 µm, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

16. A printing apparatus (figure: [0025]) operable to print a printing medium, the printing apparatus comprising: 
a non-white ink applying section (first ink, non-white or white, [0041]-[0060]) configured to apply an aqueous non-white ink composition containing a non-white coloring material onto the printing medium (white or non-white ink; [0041]-[0060]), the or poorly absorbent (polyester; synthetic fiber, which is poorly absorbent material; [0013]; [0030]), and 
a white ink applying section (second ink, non-white or white, [0041]-[0060]) configured to apply an aqueous white ink composition containing a white coloring material (white or non-white ink; [0041]-[0060]) onto the non-white ink composition on the printing medium to form a superimposed region ([0025]-[0029]; [0101]-[0109]), 
wherein 
the non-white ink composition and the white ink composition each have an organic solvent content limited to 15% or less relative to the total mass of the corresponding ink composition (7.5% to 22.5%; [0070]), and 
the mass ratio of the white ink composition to the non- white ink composition in the superimposed region is 1.5 or more in a portion to which the non-white ink composition is applied in an amount largest in the superimposed region ([0101]-[0109]; see Examples).
Given that the Ohashi et al. reference discloses a range of organic solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2016/0194824) in view of Nishimura (# US 2011/0242199).
Ohashi et al. discloses: all the limitation of the printing method except:
7. The printing method according to claim 1, wherein the printing medium that is not absorbent is a film that is not provided with an ink-absorbent layer and the print medium that is poorly absorbent is a coated paper.
Nashimura teaches that to have the high quality, defect free printed image, the printing medium that is not absorbent is a film that is not provided with an ink-absorbent layer (plastic sheet, metal material; [0162]) and the print medium that is poorly absorbent is a coated paper ([0162]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Ohashi et al. by the aforementioned teaching of Nashimura in order to have the high quality, defect free printed image.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Applicant maintains that Ohashi is directed to printing on a cloth, which is an absorbent printing material.
Examiner respectfully disagrees. Ohashi clearly discloses in the [0030] the recording medium is not particularly limited, but is preferably cloth. Examples of the cloth include, but are not limited to, fabric, knitting and nonwoven fabric made of natural fiber, such as that of silk, cotton, or sheep wool, or synthetic fiber, such as that of nylon, polyester, or rayon. Polyester and synthetic fiber is poorly absorbent material. Please see Characteristics of Synthetic fiber (Synthetic fiber absorb less amount of water then the natural fibers; page: 3). Therefore, Ohashi is still reads on amended claims 1 & 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Geeksforgeeks; Characteristics of the Synthetic Fibers; September 26, 2021; discloses Synthetic Fiber absorb less amount of water then the natural fibers (page: 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853